DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Upon further consideration, the restriction requirement has been withdrawn. 

Information Disclosure Statement
	The information disclosure statements filed in this application on 06/01/2021 have been received and considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 recite the limitation "the metabolite" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim because claim 4 and 14 are dependent on claims 3/13 and then 1/11, and neither of those claims recite “a metabolite.” Applicant is advised to rephrase claim 3/13 or 4/14 to produce the correct antecedent basis, such as “wherein the substrate of the enzyme is a metabolite.” As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 4 and 14, rendering them indefinite.
Claims 5 and 15 depend on the rejected claim 4 and 14 and do not remedy the deficiency in antecedent basis and is thus rejected. Claims 5 and 15 are only rejected for the above reasons because “the metabolic pathway” have antecedent basis in claim 3 and 13.
Claims 6 and 16 depend on the rejected claim 4 and 14 and do not remedy the deficiency in antecedent basis and are thus rejected. Claims 6 and 16 are only rejected for the above reasons because “the enzyme” has antecedent basis in claim 3 and 13.
In the interest of compact prosecution, “the metabolite” is interpreted as referring to a substrate of any of the enzymes of claim 6 and 16. 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raggi (Raggi MC, Siebert SB, Steimer W, Schuster T, Stangl MJ, Abendroth DK. Customized mycophenolate dosing based on measuring inosine-monophosphate dehydrogenase activity significantly improves patients' outcomes after renal transplantation. Transplantation. 2010 Dec 27;90(12):1536-41. doi: 10.1097/TP.0b013e3182000027. PMID: 21076373.).

Regarding claims 1 and 11, Raggi teaches a method for adjusting a dose and/or schedule of dosing of an agent provided to a subject that has a disorder, the method comprising: receiving a sample from a subject that has received an initial dose of an agent. Plasma samples were collected from patients who received 360 mg enteric-coated mycophenolate-sodium (page 1536, “Patients and Methods”). Raggi teaches conducting a first assay on the sample to assess whether a plasma level of the agent is within a therapeutic window. Mycophenolic acid (MPA, the ester prodrug of mycophenolate-sodium) levels were measured by mass spectrometry (page 1536, “Patients and Methods”). Raggi teaches conducting a second assay on the sample that assesses a biomarker that is indicative of whether the agent has engaged a biological target, wherein the assay assesses whether the biomarker is below or above a threshold level. Xanthosine 5’-monophosphate (the reaction product of the enzyme inositol monophosphate dehydrogenase that is inhibited by MPA) serum levels were measured by HPLC (page 1540, “Determination of Xanthosine 5’-Monophosphate…”). The terms “therapeutic window” and “threshold level” are not defined in the specification for mycophenolic acid, or the inositol monophosphate dehydrogenase reaction of inosine monophosphate to produce Xanthosine 5’-monophosphate, respectively. In the interest of compact prosecution “therapeutic window” is interpreted as a level between detectable and toxic concentrations, and “threshold level” is interpreted as any detectable level. Finally, Raggi teaches of generating a report that provides (i) a plasma level of the agent with respect to the therapeutic window and (ii) a level of the biomarker with respect to the threshold level; wherein the report provides guidance to a doctor on how to determine a dosage adjustment for a subsequent dose of the agent and/or an adjustment of a schedule of dosing of the agent to be provided to the subject based on (i) and (ii) of the report. The term “report” is not given any additional definition in the specification, so the quantitative results of the HPLC and mass spectrometry analyses are taken to read on this step. Additionally, any medical professional would be able to use the results of this analysis for guidance on prescribing drug dosing, so this recitation is inherently met by the production of quantitative test results.
Regarding claim 2 and 12, Raggi teaches a dosage adjustment, in particular a dosage reduction (page 1539, “Conclusion”).
Regarding claims 3-8 and 13-18, Raggi teaches that MPA (mycophenolic acid, cf. claim 8) inhibits inositol monophosphate dehydrogenase (IMDPH, cf. claim 6) (page 1536, “Patients and Methods”). The reaction catalyzed by IMDPH is detailed in page 23 of the instant specification: “inosine monophosphate dehydrogenase (IMPDH) catalyzes the nicotinamide adenine dinucleotide (NAD+)-dependent oxidation of inosine monophosphate (IMP) to xanthosine monophosphate (XMP).” This reaction is an essential step in the synthesis of dGTP (instant specification, page 23, cf. claims 5 and 15). It is not positively recited that one must measure the enzyme activity via the metabolites of claim 7 and 17, so inosine monophosphate being the known substrate of IMDPH teaches claim 7 and 17. 
However, regarding claim 10 and 20, Raggi does not explicitly teach providing the agent to the subject at the determined adjusted dose and/or adjusted schedule. While Raggi does not explicitly teach the step of claim 10 and 20, it would have been obvious to one of ordinary skill in the art to do so because the assays are directed to improving the doses of drugs given to subjects and ultimately improve patient outcomes. One of ordinary skill in the art would have had a reasonable expectation that administering a new, optimized dose to a subject would result in the improved health of the subject. 
Therefore, claims 1-8, 10-18, and 20 are rendered obvious by Raggi and are rejected under 35 USC § 103.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raggi (Raggi MC, Siebert SB, Steimer W, Schuster T, Stangl MJ, Abendroth DK. Customized mycophenolate dosing based on measuring inosine-monophosphate dehydrogenase activity significantly improves patients' outcomes after renal transplantation. Transplantation. 2010 Dec 27;90(12):1536-41. doi: 10.1097/TP.0b013e3182000027. PMID: 21076373.) in view of Suzuki (Suzuki S, Kimura T, Ando K, Sawada M, Tamura G. Antitumor activity of mycophenolic acid. J Antibiot (Tokyo). 1969 Jul;22(7):297-302. doi: 10.7164/antibiotics.22.297. PMID: 4310284.).

As discussed above, claims 1-8, 10-18, and 20 are rendered obvious by Raggi and are rejected under 35 USC § 103.
Regarding claims 9 and 19, the teachings of Raggi are discussed above. However, Raggi does not teach that the subject has a disorder which is specifically cancer.
Suzuki teaches the administration of mycophenolic acid to subjects that have cancer (page 297, “Materials and Methods”). 
While Raggi does not teach that the subject has disorder that is specifically cancer, it would have been obvious to one of ordinary skill in the art to do so because Suzuki teaches the administration of mycophenolic acid to subjects with cancer. One of ordinary skill in the art would have a reasonable expectation that the enzymatic assay after administration of mycophenolic acid taught by Raggi could be applied to subjects with cancer. 
Therefore, claims 1-20 are rendered obvious by Raggi in view of Suzuki and are rejected under 35 USC § 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH STEWART CAREY whose telephone number is (571)272-1358. The examiner can normally be reached M- F, 8 am - 6 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH STEWART CAREY/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653